SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NorTH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

March 2, 2021

Kevin H. Boone

SBI# 00658955
HRYCI

P.O. Box 9561
Wilmington, DE 19809

Re: State v. Kevin H. Boone
Cr. Id. No. 1305018893

Dear Mr. Boone:

This Court has reviewed your Motion for Transcripts filed on November 17, 2020.'
Your one-sentence request asks for a copy of transcripts from your December 20, 2017
Violation of Probation sentencing hearing so that you can “verify that the Court never
stated, on the record, a reason for deviating from the pre-set SENTAC benchbook
sentencing guideline, and in failing to do so, sentenced Defendant illegally.”

The right of a criminal defendant to the provision of a free transcript is governed by
Superior Court Criminal Rule 61(d)(4), which states that: “[t]he judge may order the
preparation of a transcript of any part of the prior proceedings in the case needed to
determine whether the movant may be entitled to relief.” As such, it is within the discretion
of the judge who has examined the motion and contents of the record to determine whether
to order the preparation of a transcript of any part of the proceedings.’ If the defendant
offers no factual basis and fails to clearly identify the fundamental rights that were violated,
the Court will find the defendant’s claim to be frivolous and deny his motion.* I so find.

 

' The Motion was received in Chambers on February 26, 2021.

? The requested records are for transcripts of the Violation of Probation Hearing held on
December 20, 2017.

3 State v. Bishop, 2006 WL 1360936, at *1 (Del. Super. May 17, 2006).

4 State v. Johnson, 1999 WL 1568387, at *1 (Del. Super. Feb. 8, 1999); State v. Quill, 1999 WL
1229313, at *1 (Del. Super. Oct. 18, 1999).
Recall that on May 4, 2018, you filed a Motion under Rule 35(a) for Correction of
Sentence claiming your sentence was illegal.> Your Motion was denied.® You appealed
to the Delaware Supreme Court.’ The Supreme Court affirmed this Court’s decision.®

Therefore, your motion fails to set forth any basis as to how or why the transcripts
requested will assist you as it relates to what you unsuccessfully challenged in May 2018.
Your request is unsupported by any specific claim or facts and you assert no other reason
why the expense of this transcript should be borne by the State. As such, the Court cannot
grant your request.

Based upon the foregoing, your motion is DENIED.

IT IS SO ORDERED.

Sincerely, A
Z 2

Yo

ra
Z

 

UO, Wiad Medinilla
Judge

 

oc: Prothonotary

cc: Department of Justice
Investigative Services
Office of Defense Services

 

> See Defendant’s Motion for Correction of Sentence, State of Delaware v. Kevin H. Boone, ID
No. 1305018893, D.I. 24 (Del. Super. Ct. May 4, 2018).

6 The Court held that Defendant’s sentence did not exceed the statutory maximum, did not
implicate double jeopardy, and was neither ambiguous nor contradictory. See Letter/Order, State
of Delaware v. Kevin H. Boone, ID No. 1305018893, D.I. 25 (Del. Super. Ct. May 30, 2018).

7 See Notice of Appeal, State of Delaware v. Kevin H. Boone, ID No. 1305018893, D.I. 26 (Del.
Super. Ct. June 28, 2018).

8 See generally Boone v. State, 195 A.3d 481, 2018 WL 4908383 (Del. 2018) (TABLE) (affirming
denial of Defendant’s motion for correction of illegal sentence); see also Mandate Filed from
Supreme Court: Superior Court Judgment Affirmed, State of Delaware v. Kevin H. Boone, ID No.
1305018893, D.I. 32 (Del. Oct. 29, 2018).